Title: Notes on Alexander Hamilton’s Report on Foreign Loans, [after 4 January 1793]
From: Jefferson, Thomas
To: Madison, James



[after 4 Jan. 1793]

The most prominent suspicion excited by the Report of the S. of the T. of Jan. 3. 1793. is that the funds raised in Europe and which ought to have been applied to the paiment of our debts there, in order to stop interest, have been drawn over to this country and lodged in the bank, to extend the speculations and increase the profits of that institution.
To come at the truth of this, it becomes necessary to arrange the articles of this Report into two accounts. viz.

1. An account of the funds provided in Europe, for which the treasury is to be debited: while it is to be credited for the application of these funds to such disbursements as they were by law appropriated to. The balance remaining on hand there, must still belong to the same purposes.
2. An account of the funds provided in America for the objects which are entered in this report, or may be brought forward to support it; which are to be Debited to the Treasury, while it is Credited for the applications of them to the purposes to which they have been appropriated by law.

The two following Accounts are raised on these principles.




The Treasury, for Receipts & Disbursements in Europe, in account
Dr.
with the U.S. of America
Cr.
 


(pa. 2.)
To nett amount of monies borrowed in Amstdm. & Antwerp.
 
 
By disbursements for the purposes to which the loans were appropriated by law. vz (bank law §.11.) To the bank for the subscription of the US.

 
 


 
   florins     ƒ  D
 
 D
 D


 
  
  18,678,000 (@99=40)
  
  7,545,912
  2,000,000
  
 
 


ƒ  s  


  


Note.
We have here admitted that the whole 2,000,000 D subscribed to the bank might have been paid out of the funds in Europe. Whereas in truth their subscription being on the 1st. Jan. 1792. there should have been paid on that day the first instalment only of 500,000 D. and before any other instalment became due, there was the loan of 2,000,000 D. from the bank, on  the same day, which might have been applied, so as to spare the European fund. There would then have remained 1,500,000 D. more in Europe to pay off the French debt and stop it’s interest, instead of lying dead in the bank. But wave this, because it admits some cavil.


(pa. 2.)
 To France
10,083,116–9


 





(pa. 3.)
 for other foreign loans
 1,733,189–2–8


 





 
Commission &ca
    19,172.


 




 
 
postage, & advertizing
             613–8–8


 




 
 
interest to foreign officers
   105,000

 





 
 
To Spain
    680,000








 
 
 12,621,091 =

5,098,920.76
 






balance stated to be in hands of the Commissioners 407,287–7–8 =
164,544 =
}
   446,991.24
 






Deficit not found in their hands
   282,447.24
7,545,912






The Treasury, for Receipts & Disbursements in America in Account
Dr
with the U.S. of America
Cr.




To Deficit in the European fund as per contra
  282,447.24

(pa. 5.)
By Departmt. of state for Barbary & foreign transactions [acts 90. July 1. c.22. 92. May 8. c.41.]
D
128,766.67




To loan from the bank
2,000,000   


By paid to France for St. Domingo
445,263.83




To Surplusses of revenues approprd to Purchase of Public debt. (suppose)
  967,821.65
3,250,268.89
 
By paid in purchase of Public Debt [see Report of Commrs. of Nov. 17. 92. pa. 4.]
967,821.65
1,541,852.15





 
 
Balance remaining in bank ought to be 1,708,416.74. but if to avoid cavil, we admit the 191,316.90 D rightly drawn from Europe into the hands of the bank to pay certain foreign officers in Europe as by contract, then we must credit that sum

191,316.90





 
 
the Balance in bank will then be 1,517,099.84

1,517,099.84









3,250,268.89






The only possible deduction which could be made from this balance further would be so much of the 967,821.65 D paid in purchase of the public debt as exceeds the Surplusses of Revenue applicable to that purchase. If there has been no surplus at all then from

1,517,099.84







we must deduct the whole

967,821.65






  which would leave a balance in the bank still of

549,278.19



There being certainly then a balance of 549,278.19 D. and probably much more in the bank, there must have been a balance of 39,278.19 D. before the last draughts for 510,000 D. were made in it’s favor. Why then were they made? But to put these matters out of question two further statements are requisite. viz

1. The account of the U.S. with the bank, from which we may see whether the state of the account was such as to require this paiment?
2. a statement of the surplusses of revenue which actually arose, and might have been applied to the purchase of the publick debt. The amount of these surplusses are to be added to our balance against the bank.

